United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-41224
                          Conference Calendar



RUSSELL MARKS,

                                      Petitioner-Appellant,

versus

CONSTANCE REESE, Warden

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:04-CV-355
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Russell Marks (“Marks”), federal prisoner # 06550-045,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition in which he challenged his convictions and sentences for

conspiracy to distribute cocaine and conspiracy to launder

monetary instruments.    Marks argues that his guilty plea was

involuntary because the trial court did not advise him that he

faced a mandatory sentence of life imprisonment.    He contends

that he should be allowed to proceed under 28 U.S.C. § 2241


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-41224
                               -2-

because “he has not had an unobstructed shot at getting his

conviction or sentence vacated.”   Marks cites to Dretke v. Haley,

541 U.S. 386 (2004) and United States v. White, 371 F. Supp. 2d

378 (W.D.N.Y. 2005) in support of his argument.

     Marks has not shown that his claim meets the requirements of

28 U.S.C. § 2255's “savings clause.”   He has not shown that his

claim is based on a retroactively applicable Supreme Court

decision which establishes that he may have been convicted of a

nonexistent offense and that such claim was foreclosed by circuit

law at the time when the claim should have been raised in his

trial, appeal, or first 28 U.S.C. § 2255 motion.   See Reyes-

Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).

Therefore, the district court’s dismissal of Marks’s 28 U.S.C.

§ 2241 petition is AFFIRMED.